Citation Nr: 0115632	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  01-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
traumatic cataract, left eye.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service with the Philippine Army from 
October 1944 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).  

The Board notes that the veteran filed a claim for 
entitlement to individual unemployability in April 1999.  
However, the RO has not adjudicated this matter.  Thus, it is 
referred to the RO for appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's traumatic cataract of the left eye is 
deviated laterally and non-reactive to light; the pupillary 
area is blocked by lens with opacity, fundus with sclerotic 
changes.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for traumatic cataract of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.84, Diagnostic Codes 6070, 6074, 6076 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

This veteran is seeking an increased disability rating for 
his service-connected traumatic cataract of the left eye.  He 
asserts that he is entitled to a 100 percent rating for 
blindness because it affects his ability to function.  

At the outset, the Board notes that this veteran has not 
presented competent evidence of disability associated with 
his left eye so as to warrant an evaluation in excess of the 
current 30 percent.  Disability evaluations are determined, 
as far as practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2000).  Each disability must be 
viewed in relation to its history with an emphasis placed on 
the limitation of activity imposed by that disability.  
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is nevertheless necessary to consider the 
complete medical history of the veteran's disorder.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is noteworthy that service connection is only in effect 
for the left eye disability and that, for purposes of 
applying the Schedule for Rating Disabilities (Rating 
Schedule), (because the veteran is not blind in both eyes) 
the right eye vision is considered normal.  See 38 C.F.R. § 
3.383 (2000).

In this case, the veteran was first granted service 
connection for anopsia, left eye due to traumatic cataract by 
rating decision dated in February 1949 and assigned a 30 
percent evaluation.  Board decisions rendered in June 1987 
and June 1989 confirmed a 30 percent evaluation based on the 
medical evidence of record at those times.  In a September 
1987 private medical statement, the physician noted a total 
loss of vision in the left eye and a nearly blind right eye.  
The diagnosis was senile cataract with chronic glaucoma.  In 
a November 1993 private medical statement, in pertinent part, 
the physician indicated that the veteran was under care for 
blindness.  In a March 1994 private medical statement, the 
physician noted blindness in the left eye and light 
perception only in the right eye.  Also indicated is that as 
to the right pupil, it was sluggishly reactive to light and 
as to the left pupil, it was pinpoint and non-reactive to 
light.  Extraoccular movement was intact.  

VA examination in May 1994 was conducted without the 
veteran's claims folder.  Noted are the veteran's complaints 
of bare vision with little to no light perception in the left 
eye.  Diagnoses were immature cataract, right eye; myopic 
compound, astigmatism, right eye; arteriosclerotic fundi, 
right eye; exotropia, left eye and exaggeration of visual 
impairment of the right eye; and traumatic cataract, left 
eye.  

In April 1999, the veteran filed a claim seeking an increase 
in his disability evaluation for his left eye.  VA eye 
examination was done in June 1999.  At that time, the 
examiner noted the veteran's assertions that he could only 
see light on the right.  The examiner also noted that when 
the veteran was being transferred from the wheelchair to the 
examination table, he was able to see the armrest.  Objective 
findings were OD externally, normal; OS eyeball deviated 
laterally; OD pupil reactive to light; OS pupil non reactive 
to light; pupillary area blocked by lens remain or secondary 
membrane; lens with opacity, fundus with sclerotic changes; 
OS not seen due to white opacity at the pupil.  Refraction 
was done - the examiner noted that the veteran was 
uncooperative and should have been able to read at least 
20/100 or even better.  The diagnoses were cataract, 
immature, OD; hyperopia, compound astigmatism, OD; 
exaggeration of visual impairment, OD; and exotropia, OS.  
The examiner also noted that in two previous eye 
examinations, in 1990 and 1994, the veteran had been 
uncooperative.  

Applying the facts to the Rating Schedule for impairment of 
central visual acuity, the Board finds that entitlement to a 
disability rating in excess of 30 percent for traumatic 
cataract of the left eye is not warranted.  The veteran is 
entitled to a rating of 30 percent for blindness having only 
light perception in the service-connected eye if his vision 
is 20/40 in the other eye.  38 C.F.R. Part 4, Code 6070 
(2000).  Similarly, the veteran is entitled to a 30 percent 
evaluation if his vision in one eye is 20/500 and in the 
other eye vision is 20/40.  38 C.F.R. Part 4, Code 6074 
(2000).  Further, a 30 percent rating is provided for vision 
of 10/200 in one eye and where the vision in the other eye is 
20/40.  38 C.F.R. Part 4, Code 6077 (2000).

In this case, the veteran's vision is slightly better than 
total blindness apparently with only slight light perception.  
The Rating Schedule does not provide for any higher rating 
than 30 percent under these factual circumstances, since the 
veteran does not have a service-connected disability of the 
right eye.  See 38 C.F.R. § 3.383.  Thus, no greater 
assignment is warranted in this particular case.  

Additionally, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the veteran's 
claim; hence the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 1991).  The Board wishes to 
point out that on a consistent basis, the examiners and 
private physicians have noted that the veteran was 
uncooperative during the examinations and that in spite of 
their attempts to elicit accurate responses, the clinical 
findings were indicative of exaggerated responses.  
Therefore, in view of the foregoing, the Board finds that the 
criteria for a disability evaluation in excess of 30 percent 
for service-connected cataracts of the left eye have not been 
met.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
traumatic cataract, left eye is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

 

